DETAILED ACTION
This action is in response to communications filed 7/2/2022:
Claims 1-13 and 16-20 are rejected
Claims 14-15 are objected to

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
The Examiner notes the applicant’s knowledge of claims 14-15 being objected to (see remark’s pg. 10) as well as knowledgeable of the fact that the action (dated 4/11/2022) states “claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.” 
However, the claim 1 from the claim set (filed 7/2/2022) only includes partial limitations from claims 11 and 14. This is exemplified by the fact that the claim set still retains originally filed claim 11 thus making it obvious that there are still material left in claim 11 that is of differing scope. Should the Applicant find that claim 11 is of the same scope, then a 35 USC 112(d) rejection would be appropriate on the next action. In addition to missing all of the limitations of claims 11 and 14, not a single element from claim 6 was included. 
With regards to claim 16, only partial limitations are again included from claim 14. Claim 16 further includes one or more potential antecedent basis issues because it is missing claim elements from claim 11. Again, not a single element from claim 6 was included in claim 16.
The Examiner finds the claims, as filed on 7/2/2022, to not be in condition for allowance as otherwise argued (see remarks pg. 10).



/QIN ZHU/               Primary Examiner, Art Unit 2651